Citation Nr: 0107206	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a bipolar disorder 
with hypomania, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel






INTRODUCTION

The veteran served on active duty from July 1957 to June 
1961, and from August 1963 to May 1971.

This issue come before the Board of Veteran's Appeals (Board) 
on appeal from a April 1999 and July 1999 rating decisions of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO). 

The Board notes that the veteran has raised the issue of 
service connection for a gastrointestinal disorder as 
secondary to his bipolar disorder.  This issue has not been 
fully developed, and it is not before the Board for 
consideration at this time.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

At a hearing at the RO in April 2000, the veteran testified 
that he was receiving medication from the Bay Pines VA 
Medical Center (VAMC ), and attended group therapy sessions 
at the Suncoast Mental Hygiene Clinic. The hearing officer 
agreed to assist the veteran in obtaining the Suncoast 
therapy records.  

Supplemental statement of the case (SSOC) dated September 5, 
2000, noted that a May 2000 letter to the Suncoast Center was 
returned as, "Name Not Known." As such, group therapy 
records were not obtained or considered by the RO.  

The Board however, notes that a file copy of the 
aforementioned letter is date stamped as received on May 12, 
2000, by the Suncoast Center.  In addition a May 15, 2000 
computer printout of VAMC treatment records, includes daily 
group therapy session notes from September 2, 1999 through 
October 1999. Clarification is required in this matter, as 
the Suncoast Center letter was obviously received, and 
returned to the RO.  The veteran's testimony clearly 
indicated that he received his medication from the VA, and 
group therapy from Suncoast.  It appears therefore that the 
aforementioned group therapy session at Suncoast, may be 
contained in the May VAMC printout.  

Accordingly, the Board finds that additional development of 
the claim is warranted.  These additional medical records 
need to be reviewed with the complete medical records and 
claims file, and an opinion offered as to the veteran's 
psychiatric condition.  In addition a social and industrial 
survey should be undertaken. 

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his bipolar 
disorder not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
formal or informal guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his current and previous 
employment and the reasons for leaving 
prior jobs.  Contact with the employers 
should be made as indicated, and the 
assistance of the veteran in obtaining 
this information should be requested as 
needed.

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the current psychiatric rating criteria 
should be provided to the examiner for 
review.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to the 
degree of industrial impairment caused by 
the service-connected bipolar disorder 
only.  A Global Assessment of Functioning 
(GAF) score should also be provided, and 
a full explanation of its meaning should 
be set out.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


